Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim recites “wherein the system service is configured to: check the translation cache for a corresponding translated code sequence responsive to launching a given application binary if of the one or more application binaries, and provide the corresponding translated code sequence to the runtime code module based on detecting the corresponding translated code sequency in the translation cache”. 
The “if” seems to be out of context and “sequency” seems to be a typo.
 Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a binary translator” and “a translation cache” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528).
Note: Shen was cited in IDS.

Regarding Claim 1, Shen “An LLVM-based Hybrid Binary Translation System” teaches
A system, comprising: 
a memory storing an operating system and one or more application binaries, the one or more application binaries written for execution in a first execution environment; one or more processors configured to execute application binaries in a second execution environment different than the first execution environment (Page 230, Left Col, Para 2, we present a HBT system which leverages the LLVM [10] infrastructure and can translate ARM-based binaries to many different platforms supported by LLVM); 
a binary translator comprising a system service executable in a first address space and a runtime code module executable in a second address space of the application binaries, wherein the first address space is separate from the second address space, wherein the system service is configured to manage translations of the application binaries (Fig.  1; Page 230, Right Col, Para 5 – Page 231, Left Col, Figure 1 shows the flow of static translation. Source binaries can be statically or dynamically linked. Our translator use … the target linker reads a customized linker script generated by the object reader and links the source image together with the target objects. A run-time system which includes a dynamic translator and a system call emulator is dynamically linked with the target binary), 
and wherein the runtime code module is configured to manage just-in-time (JIT) translations of the application binaries for which the system service lacks corresponding translations (Page 231, Right Col, Below is the summary of the dynamic translation process. 1) The dynamic translator translates a contiguous block of instructions (in the source image) into LLVM IR until it meets a branch instruction and performs some basic optimizations on these IR. 2) The LLVM IR is compiled to native code by the LLVM JIT compiler. Some target-specific optimizations are also performed in this stage); 
and a translation cache stored within the memory, the translation cache storing a one or more translations, wherein a given translation corresponds to at least a portion of the one more application binaries, and wherein the one or more translations are for execution in the second execution environment (Page 231, Right Col, If the address mapping table does not contain an entry for the destination of the indirect branch instruction, it will switch to the dynamic translator and looks up the destination of the indirect branch instruction in the code cache. If found, the translated code in the code cache is executed directly), 
wherein: the translation of the one or more application binaries includes an object- level translation of the one or more application binaries generated prior to the execution of the one or more applications represented by the one or more application binaries (Fig.  1; Page 230, Right Col, Para 5 – Page 231, Left Col, The target assembly is assembled to target object code by the target assembler. 6) Finally, the target linker reads a customized linker script generated by the object reader and links the source image together with the target objects); 
and the one or more processors are configured to execute the cached translation of the one or more application binaries within the runtime code module [when the operating system calls for the execution of the one or more application binaries] (Fig. 2, Page 231, Right Col, if the destination has not been translated yet, The dynamic translator will find the destination in the source image, translate source instructions, put the translated code in the code cache, and execute the translated code).

Shen did not specifically teach
when the operating system calls for the execution of the one or more application binaries.

However, Kanhere (US 20160357528) teaches
when the operating system calls for the execution of the one or more application binaries (Para 0078, The process 500 may start at block 502, at which application and operating system code may be executed. … At block 512, the translated code from the translation cache may be executed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen’s teaching to Kanhere’s in order to perform co-designed dynamic binary translation, by executing translated code from translated cache, and transitioning circuitry and logic back to original software code after translated code finishes execution (Kanhere [Summary]).

Regarding Claim 2, Shen and Kanhere teach
The system as recited in claim 1, wherein the first execution environment comprises a source instruction set, and the second execution environment comprises a target instruction set different than the source instruction set (Shen [Page 230, left Col, Para 2, can translate ARM-based binaries to many different platforms supported by LLVM]).

Regarding Claim 5, Shen and Kanhere teach
The system as recited in claim 1, wherein the object-level translation comprises a translation of a library used by the one or more application binaries during execution (Shen [Page 230, Right Col, last paragraph, Source binaries can be statically or dynamically linked]).

Regarding Claim 6, Shen and Kanhere teach
The system as recited in claim 1, wherein the object-level translation comprises a translation of a plug-in used by the one or more application binaries during execution (Shen [Page 231, Right Col, last paragraph, The dynamic translator is implemented as a library and is linked with target binaries. It translates source instructions one by one until a branch instruction is encountered. The translated instructions are placed in an LLVM function and is later translated into a native function]).

Regarding Claim 13, Shen teaches
A system comprising: one or more processors configured to execute instructions defined in a first instruction set architecture; and a non-transitory computer accessible storage medium coupled to the one or more processors, wherein the non-transitory computer accessible storage medium stores: 
one or more application binaries having instructions defined in a second instruction set architecture different from the first instruction set architecture (Page 230, Left Col, Para 2, we present a HBT system which leverages the LLVM [10] infrastructure and can translate ARM-based binaries to many different platforms supported by LLVM);; 
a translation cache storing one or more translated code sequences corresponding to one or more portions of the one or more application binaries, [wherein the one or more translated code sequences perform substantially the same operations], when executed, as the one or more portions of the one or more application binaries perform (Page 231, Right Col, If the address mapping table does not contain an entry for the destination of the indirect branch instruction, it will switch to the dynamic translator and looks up the destination of the indirect branch instruction in the code cache. If found, the translated code in the code cache is executed directly); 
and a binary translator comprising a system service executable in a first address space and a runtime code module executable in a second address space of the application binaries, wherein the first address space is separate from the second address space, wherein the system service is configured to manage the translation cache (Fig.  1; Page 230, Right Col, Para 5 – Page 231, Left Col, Figure 1 shows the flow of static translation. Source binaries can be statically or dynamically linked. Our translator use … the target linker reads a customized linker script generated by the object reader and links the source image together with the target objects. A run-time system which includes a dynamic translator and a system call emulator is dynamically linked with the target binary), 
and wherein the runtime code module is configured to manage just-in- time (JIT) translations of the application binaries for which there are no translated code sequences in the translation cache (Page 231, Right Col, Below is the summary of the dynamic translation process. 1) The dynamic translator translates a contiguous block of instructions (in the source image) into LLVM IR until it meets a branch instruction and performs some basic optimizations on these IR. 2) The LLVM IR is compiled to native code by the LLVM JIT compiler. Some target-specific optimizations are also performed in this stage).

Shen did not specifically teach
wherein the one or more translated code sequences perform substantially the same operations.

However, Kanhere (US 20160357528) teaches
wherein the one or more translated code sequences perform substantially the same operations (Para 0068, Together these may be covered by notion of ‘translation consistency’—i.e. the code that an optimizer has optimized may be still unmodified such that the translated code still has same behavior and execution semantics as the original code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen’s teaching to Kanhere’s in order to perform co-designed dynamic binary translation, by executing translated code from translated cache, and transitioning circuitry and logic back to original software code after translated code finishes execution (Kanhere [Summary]).

Regarding Claim 17, Shen and Kanhere teach
The system as recited in claim 13 wherein a first translated code sequence of the one or more translated codes sequences in the translation cache is generated when a corresponding application binary is installed in the system (Shen [Page 230, Right Col, Binary translation translates binary code from one architecture to another. There are two types of binary translation – static binary translation (SBT) and dynamic binary translation (DBT). The former translates binary code before the program starts execution while the latter translates binary code at run time]) Examiner Comments:  Before the program starts execution, one of ordinary skilled in the would understand that the program needs to get installed.

Regarding Claim 18, Shen and Kanhere teach
The system as recited in claim 13 wherein a first translated code sequence of the one or more translated codes sequences in the translation cache is generated when a corresponding application binary is initially launched in the system (Shen [Page 231, Right Col, If the address mapping table does not contain an entry for the destination of the indirect branch instruction, it will switch to the dynamic translator and looks up the destination of the indirect branch instruction in the code cache. If found, the translated code in the code cache is executed directly. Otherwise, if the destination has not been translated yet, The dynamic translator will find the destination in the source image, translate source instructions, put the translated code in the code cache, and execute the translated code]).

Regarding Claim 19, Shen and Kanhere teach
The system as recited in claim 13 wherein a first translated code sequence of the one or more translated codes sequences in the translation cache is generated as a JIT translation of a corresponding application binary when the corresponding application binary was previously launched in the system (Shen [Page 230, Right Col, Binary translation translates binary code from one architecture to another. There are two types of binary translation – static binary translation (SBT) and dynamic binary translation (DBT). The former translates binary code before the program starts execution while the latter translates binary code at run time]).

Regarding Claim 20, Shen teaches
A method comprising: 
launching a first application binary for execution in a system, wherein the first application binary is written for a first execution environment and one or more processors in the system are configured to execute application binaries in a second execution environment different from the first execution environment (Page 230, Left Col, Para 2, we present a HBT system which leverages the LLVM [10] infrastructure and can translate ARM-based binaries to many different platforms supported by LLVM); 
determining if a translated code sequence generated by a binary translator is stored in a translation cache in the system (Page 231, Right Col, If the address mapping table does not contain an entry for the destination of the indirect branch instruction, it will switch to the dynamic translator and looks up the destination of the indirect branch instruction in the code cache. If found, the translated code in the code cache is executed directly), 
wherein the binary translator comprises a system service executable in a first address space and a runtime code module executable in a second address space of the application binaries, wherein the first address space is separate from the second address space, and wherein determining if the translated code sequence is stored in the translation cache is performed by the system service (Fig.  1; Page 230, Right Col, Para 5 – Page 231, Left Col, Figure 1 shows the flow of static translation. Source binaries can be statically or dynamically linked. Our translator use … the target linker reads a customized linker script generated by the object reader and links the source image together with the target objects. A run-time system which includes a dynamic translator and a system call emulator is dynamically linked with the target binary); 
performing just-in-time translation of the first application binary by the runtime code module based on the translated code sequence not being cached in the translation cache (Page 231, Right Col, Below is the summary of the dynamic translation process. 1) The dynamic translator translates a contiguous block of instructions (in the source image) into LLVM IR until it meets a branch instruction and performs some basic optimizations on these IR. 2) The LLVM IR is compiled to native code by the LLVM JIT compiler. Some target-specific optimizations are also performed in this stage); 
and executing the cached translated code sequence within the runtime code module [based on the translated code sequence being cached in the translation cache] (Fig. 2, Page 231, Right Col, if the destination has not been translated yet, The dynamic translator will find the destination in the source image, translate source instructions, put the translated code in the code cache, and execute the translated code).

Shen did not specifically teach
and executing the cached translated code sequence within the runtime code module based on the translated code sequence being cached in the translation cache.

However, Kanhere (US 20160357528) teaches
and executing the cached translated code sequence within the runtime code module based on the translated code sequence being cached in the translation cache (Para 0078, The process 500 may start at block 502, at which application and operating system code may be executed. … At block 512, the translated code from the translation cache may be executed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen’s teaching to Kanhere’s in order to perform co-designed dynamic binary translation, by executing translated code from translated cache, and transitioning circuitry and logic back to original software code after translated code finishes execution (Kanhere [Summary]).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528), further in view of Chhabra (US20180204025A1).
Note: Chhabra was cited in IDS

Regarding Claim 3, Shen and Kanhere teach
The system as recited in claim 1.

Shen and Kanhere did not teach
wherein the translation of the one or more application binaries is encrypted with a key unique to the system.

However, Chhabra (US20180204025A1) teaches 
wherein the translation of the one or more application binaries is encrypted with a key unique to the system (Para 0162, the paging instructions may enforce one or more of the following rules: an enclave page may be evicted only after all cached translations to that page have been evicted from all logical processors; the contents of the evicted enclave page should be encrypted before being written out to main memory; when an evicted enclave page is reloaded into EPC, it should have the identical page type, permissions, virtual address, content, and be associated to the same enclave as at the time of eviction).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen and Kanhere’s teaching to Chhabra’s in order to provide cryptographic cache lines for a trusted execution environment by identifying a cache line (CL) from a plurality of CLs of a cryptographic cache block (CCB) requested in the content read instruction. The processor core can load, from a cryptographic tree, tree nodes with security metadata (Chhabra [Summary]).

Regarding Claim 4, Shen, Kanhere and Chhabra teach
The system as recited in claim 3

Shen and Kanhere did not teach
further comprising: a secure enclave processor coupled to the one or more processors and the memory configured to generate the unique key.

However, Chhabra (US20180204025A1) teaches 
further comprising: a secure enclave processor coupled to the one or more processors and the memory configured to generate the unique key (Para 0162, the paging instructions may enforce one or more of the following rules: an enclave page may be evicted only after all cached translations to that page have been evicted from all logical processors; the contents of the evicted enclave page should be encrypted before being written out to main memory; when an evicted enclave page is reloaded into EPC, it should have the identical page type, permissions, virtual address, content, and be associated to the same enclave as at the time of eviction).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen and Kanhere’s teaching to Chhabra’s in order to provide cryptographic cache lines for a trusted execution environment by identifying a cache line (CL) from a plurality of CLs of a cryptographic cache block (CCB) requested in the content read instruction. The processor core can load, from a cryptographic tree, tree nodes with security metadata (Chhabra [Summary]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528), further in view of Babaian (US20020059268).
Note: Babaian was cited in IDS.

Regarding Claim 7, Shen and Kanhere teach
The system as recited in claim 1.

Shen and Kanhere did not teach
wherein the system service is configured to generate a hash value based on information associated with the one or more application binaries.

However, Babaian (US20020059268) teaches 
wherein the system service is configured to generate a hash value based on information associated with the one or more application binaries (Para 0039, The digital signature uniquely identifies the binary translated code and may be either a disk sector address or may be calculated using a hashing algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen and Kanhere’s teaching to Babaian’s in order to provide execution of foreign code for host computer system by transferring binary code if binary code is identified in foreign code sequence, otherwise binary code sequence corresponding to code is obtained (Babaian [abstract]).

Regarding Claim 8, Shen, Kanhere and Babaian teach
The system as recited in claim 7.

Shen and Kanhere did not teach
wherein the system service stores the generated hash value in an associative array in the memory.

However, Babaian (US2002059268) teaches 
wherein the system service stores the generated hash value in an associative array in the memory (Claim 16, determining whether a selected portion of said foreign code corresponds to a portion of said host code stored in said database).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen and Kanhere’s teaching to Babaian’s in order to provide execution of foreign code for host computer system by transferring binary code if binary code is identified in foreign code sequence, otherwise binary code sequence corresponding to code is obtained (Babaian [abstract]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528), and Babaian (US20020059268) further in view of Ince (US 20160378446 A1).

Regarding Claim 9, Shen, Kanhere and Babaian teach
The system as recited in claim 8.

Shen, Kanhere and Babaian did not teach
wherein the generated hash value is used to determine if the one or more application binaries are available in the translation cache and to determine if the one or more application binaries have been modified.

However, Ince (US 20160378446 A1) teaches 
wherein the generated hash value is used to determine if the one or more application binaries are available in the translation cache and to determine if the one or more application binaries have been modified (Para 0003, maintaining binary translations in a translation cache for frequently accessed translations is an effective technique to enhance the performance of a BT system. However, a mechanism is required to invalidate or update binary translations in the translation cache as the corresponding native code is modified (e.g., sometimes as the native code modifies itself in self-modifying or cross-modifying code). … a binary update operation may also involve timely notifications to any processing threads running the code to prevent the execution of binary translations no longer consistent with the native code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen, Kanhere, Babaian’s teaching to Ince’s in order to perform binary translation version protection that has binary translation module by determining that thread is potentially attempting to alternative code, and mark portion of binary translation as stale (Ince [Summary]).

Regarding Claim 10, Shen, Kanhere, Babaian and Ince teach
The system as recited in claim 9.

Shen, Kanhere and Babaian did not teach
wherein when the one or more application binaries has been modified, the system is configured to: remove the translation of the one or more application binaries from the translation cache; and generate a new translation.

However, Ince teaches 
wherein when the one or more application binaries has been modified, the system is configured to: remove the translation of the one or more application binaries from the translation cache; and generate a new translation  (Para 0003, maintaining binary translations in a translation cache for frequently accessed translations is an effective technique to enhance the performance of a BT system. However, a mechanism is required to invalidate or update binary translations in the translation cache as the corresponding native code is modified (e.g., sometimes as the native code modifies itself in self-modifying or cross-modifying code). … a binary update operation may also involve timely notifications to any processing threads running the code to prevent the execution of binary translations no longer consistent with the native code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen, Kanhere, Babaian’s teaching to Ince’s in order to perform binary translation version protection that has binary translation module by determining that thread is potentially attempting to alternative code, and mark portion of binary translation as stale (Ince [Summary]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528), further in view of Ince (US 20160378446 A1).

Regarding Claim 14, Shen and Kanhere teach
The system as recited in claim 13.

Shen and Kanhere did not specifically teach
wherein the system service is configured to: check the translation cache for a corresponding translated code sequence responsive to launching a given application binary if of the one or more application binaries, and provide the corresponding translated code sequence to the runtime code module based on detecting the corresponding translated code sequency in the translation cache.

However, Ince (US 20160378446 A1) teaches 
wherein the system service is configured to: check the translation cache for a corresponding translated code sequence responsive to launching a given application binary if of the one or more application binaries, and provide the corresponding translated code sequence to the runtime code module based on detecting the corresponding translated code sequency in the translation cache (Para 0003, maintaining binary translations in a translation cache for frequently accessed translations is an effective technique to enhance the performance of a BT system. However, a mechanism is required to invalidate or update binary translations in the translation cache as the corresponding native code is modified (e.g., sometimes as the native code modifies itself in self-modifying or cross-modifying code). … a binary update operation may also involve timely notifications to any processing threads running the code to prevent the execution of binary translations no longer consistent with the native code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen and Kanhere’s teaching to Ince’s in order to perform binary translation version protection that has binary translation module by determining that thread is potentially attempting to alternative code, and mark portion of binary translation as stale (Ince [Summary]).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (“An LLVM-based Hybrid Binary Translation System”) in view of Kanhere (US 20160357528), and Ince (US 20160378446 A1) further in view of Babaian (US2002059268).

Regarding Claim 15, Shen, Kanhere and Ince teach
The system as recited in claim 14.

Shen, Kanhere and Ince teach
wherein checking the translation cache is based on a hash value generated based on the given application binary.

However, Babaian (US2002059268) teaches 
wherein checking the translation cache is based on a hash value generated based on the given application binary (Para 0039, The digital signature uniquely identifies the binary translated code and may be either a disk sector address or may be calculated using a hashing algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen, Kanhere and Ince’s teaching to Babaian’s in order to provide execution of foreign code for host computer system by transferring binary code if binary code is identified in foreign code sequence, otherwise binary code sequence corresponding to code is obtained (Babaian [abstract]).

Regarding Claim 16, Shen, Kanhere, Ince and Babaian teach
The system as recited in claim 15.

Shen, Kanhere and Ince did not teach
wherein the hash value is different from a previously-generated hash value if the given application binary has been modified after the corresponding translated code sequence was generated.

However, Babaian (US2002059268) teaches 
wherein the hash value is different from a previously-generated hash value if the given application binary has been modified after the corresponding translated code sequence was generated (Para 0039, The digital signature uniquely identifies the binary translated code and may be either a disk sector address or may be calculated using a hashing algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Shen, Kanhere and Ince’s teaching to Babaian’s in order to provide execution of foreign code for host computer system by transferring binary code if binary code is identified in foreign code sequence, otherwise binary code sequence corresponding to code is obtained (Babaian [abstract]).

Notice of References Cited
Zhang (US 20210200541 A1) is related to configurable operand size operation circuitry in an operation configurable spatial accelerator are described. In one embodiment, a hardware accelerator includes a plurality of processing elements, a network between the plurality of processing elements to transfer values between the plurality of processing elements, and a first processing element of the plurality of processing elements.

Plotnikov (US 20190129721 A1) is related to a processor including a decode logic to receive a multi-dimensional loop counter update instruction and to decode the multi-dimensional loop counter update instruction into at least one decoded instruction, and an execution logic to execute the at least one decoded instruction to update at least one loop counter value of a first operand associated with the multi-dimensional loop counter update instruction by a first amount.

Caprioli (US 20180088921 A1) is related to technologies for optimized binary translation include a computing device that determines a cost-benefit metric associated with each translated code block of a translation cache.

Barua (US 9448788 B1) is related to a hybrid static/dynamic binary rewrite method is presented, comprising: a one-time configuration step for instrumentation of an unmodified executable binary, invoking the executable binary by copying the unmodified executable binary into a system memory image and running the binary from the system memory image, and rewriting the system memory image by inserting at a safe location one or more new instructions in place of existing instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191